DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5, 6, 8, 10-12, 14, 15, 17, and 19 have been amended.  Claims 4, 7, 9, 13, 16, and 18 have been cancelled.  Claims 1-3, 5, 6, 8, 10-12, 14, 15, 17, and 19 are pending and examined below.

Response to Arguments
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive.  The objections are withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 2 and 11 have been fully considered and are persuasive.  The rejections are withdrawn. 
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 3 and 12 have been fully considered but they are not persuasive.  While the previous ground of rejection has been overcome, Applicant’s amendments have led to a new ground of rejection captured in the next section.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-3, 5, 6, 8, 10-12, 14, 15, 17, and 19 have been fully considered and are persuasive.  The rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claims 3 and 12, Applicant discloses that “one or more cameras comprises at least a Red Green Blue (RGB) camera (111) and an Infrared (IR) Camera (113).”  This limitation appears to imply that in the case of one camera, said one camera comprises both the RGB camera AND IR camera which in effect would be two cameras.  If Applicant’s intention is to imply that the one camera comprises either an RGB camera or an IR camera a suggestion is to change the “and” to “or” in the quoted limitation.  In any case, appropriate correction/clarification is requested.
Allowable Subject Matter
Claims 1, 2, 5, 6, 8, 10, 11, 14, 15, 17, and 19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666